Citation Nr: 1617534	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asbestosis and pleural plaques as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Navy from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a lung disability, to include COPD, asbestosis and pleural plaques, as a result of in service asbestos exposure. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, another remand is necessary to comply with the Board's November 2015 remand directives.

The matter was previously before the Board in November 2015, on remand the AOJ was directed to obtain all outstanding VA and private treatment records and afford the Veteran a VA examination. See November 2015 Remand. Additional VA treatment records have been associated with the claims files and the Veteran was provided with VA examination in January 2016. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided a VA examination in January 2016. The examiner indicated that it was less likely than not that the Veteran's COPD is related to his active service. See January 2016 VA examination. The examiner attributed the Veteran's current lung disability, and COPD, to a long history of smoking and longtime exposure to herbicides and pesticides while working on his family farm. Id. However, the examination was inadequate because the examiner failed to address the Veteran's competent and credible lay statements regarding continuous respiratory symptoms in service and since. As the VA examination is inadequate and therefore does not substantially comply with the November 2015 remand directives, the case must again be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the VA examiner who provided the January 2016 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed COPD, is related to his active duty service? 

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements specifically, the Veteran's March 2015 hearing testimony, where he testified to having ongoing respiratory complaints in service (and hence before any exposures on the family farm) and since, including significant discharge of phlegm and coughing. Further, the Veteran has stated he has had ongoing lung problems including instances of pneumonia since discharge from service.  Also, see the Veteran's January 2015 correspondence and detailed description of his use of the mounted anti-aircraft guns on the ship, which to his knowledge were insulated with asbestos.  VBMS, document labeled Correspondence, receipt date of January 23, 2015.

Note that a lack of documented treatment or exposure in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




